Margaret Thacher Admx to the Estate of mr Thomas Thacher late of Boston deced plaint. conta Ralph Thacher and Peter Thacher or either of them Defend*8 in an action of the case for witholding sundry goods the perticulars whereof shall appeare by Accompt to the value of about Fifty pounds, with all other due damages, objection being made in behalfe of the Defend*3 that two persons on distinct Acco*8 were prosecuted in one Action. On the Question put by the Court, The plaint, declared Shee held to the Action against Peter Thacher: . . . The Jury .' . . found for the plaint. That the Defend* return the Cloake Sued for, or pay the plaint, three pounds money & costs of Court passed Nineteen Shillings and eight pence.